ORDER

PER CURIAM:
Michael Garcia was convicted of two counts of selling a controlled substance, § 195.211, RSMo 1994, and sentenced as a prior offender to two concurrent ten-year terms of imprisonment. He now appeals, claiming that the trial court committed plain error by allowing evidence of other crimes, and that the trial court erred by refusing to allow him to cross-examine a police detective as to whether the detective had ever made an erroneous identification. Mr. Garcia also appeals from the denial of his untimely Rule 29.15 motion for post-conviction relief.
The judgments of the trial court and the motion court are affirmed. Rules 30.25(b) and 84.16(b).